MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 06 2020, 8:07 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Daniel Hageman                                          Curtis T. Hill, Jr.
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana                                   Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Matthew J. Goode,                                       November 6, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-374
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Crawford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G01-1808-F3-26462



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020                  Page 1 of 8
[1]   Matthew J. Goode appeals his conviction for resisting law enforcement in a

      vehicle resulting in death as a level 3 felony and argues the trial court

      committed fundamental error in giving a preliminary jury instruction. We

      affirm.


                                      Facts and Procedural History

[2]   On August 10, 2018, Indianapolis Metropolitan Police Officer Alexander Craft

      ran the license plate of a white Chrysler Sebring, received information the

      Chrysler had been reported stolen, activated his marked police vehicle’s

      overhead lightbar, and pulled his vehicle behind the Chrysler. Goode was

      driving the Chrysler, and Tracy Sears was a passenger. Goode accelerated

      away and led officers on a chase, reaching a speed of approximately seventy

      miles per hour. Officer Craft announced over the radio that he was behind a

      stolen vehicle and described the vehicle and his path of travel. Goode

      disregarded stop signs, cut through a vacant grass lot, skidded on his brakes into

      a residential yard before regaining control and driving over a sidewalk and back

      onto the road, disregarded red lights, suddenly slammed on his brakes while the

      police vehicles were behind him, and crossed the center lane of traffic. Officers

      requested “a PIT certified vehicle, a Pursuit Intervention Technique certified

      vehicle to join the pursuit as our then orders request us to do, so they can if they

      see the opportunity to make – safely perform the PIT maneuver to end the

      pursuit,” and the PIT car, driven by Indianapolis Metropolitan Police Officer

      Mark Spears, “traveled in front of [Officer Craft] to take the primary pursuit.”

      Transcript Volume II at 134-135. Officer Spears began to move his vehicle into

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020   Page 2 of 8
      a position relative to the Chrysler to perform a maneuver, Goode’s vehicle

      moved suddenly or swerved, Officer Spears veered away, and Goode lost

      control of the Chrysler, drove through a fence, and struck a tree. The pursuit

      lasted approximately five minutes. The officers found Goode and Sears

      unconscious. Sears died at the scene from multiple blunt force injuries and

      suffered neck and rib fractures and heart, lung, liver, and spleen lacerations.

[3]   On August 13, 2018, the State charged Goode with resisting law enforcement

      resulting in death as a level 3 felony. The State later alleged he was an habitual

      offender. At trial, the court proposed preliminary instructions, and Goode’s

      counsel did not object and indicated he did not have any corrections or

      instructions to tender. The court gave the jury Preliminary Instruction No. 4

      which set forth the State’s charging information, including language stating “the

      undersigned Deputy Prosecuting Attorney . . . , being duly sworn on his/her

      oath (or having affirmed), says that . . . .” Appellant’s Appendix Volume II at

      157. The court also gave the jury Final Instruction Nos. 6 and 7 on the lesser

      included offense of resisting law enforcement as a level 6 felony. The jury

      found Goode guilty of resisting law enforcement as a level 3 felony, and he

      admitted to being an habitual offender. The court sentenced Goode to twelve

      years for resisting law enforcement as a level 3 felony enhanced by eight years

      for being an habitual offender.


                                                  Discussion

[4]   Goode concedes that he did not object to Preliminary Instruction No. 4 but

      argues the trial court committed fundamental error in giving the instruction.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020   Page 3 of 8
      He argues the instruction includes a sworn affirmation from a deputy

      prosecutor that he committed the charged crime, this Court has disapproved of

      such language in instructions, and the instruction was an expression of support

      for the charge against him. He argues the instruction deprived him of due

      process and invaded the province of the jury.


[5]   At trial, Goode did not object to Preliminary Instruction No. 4 on the basis that

      it contained improper affirmation language or offer an alternative instruction

      which did not include such language, and thus he has waived the issue for

      appellate review. See Baker v. State, 948 N.E.2d 1169, 1178 (Ind. 2011) (finding

      the appellant had neither objected to the trial court’s instruction nor offered an

      instruction of his own and accordingly waived the issue), reh’g denied; Ind. Trial

      Rule 51(C) (“No party may claim as error the giving of an instruction unless he

      objects thereto before the jury retires to consider its verdict, stating distinctly the

      matter to which he objects and the grounds of his objection.”).


[6]   To the extent Goode asserts Preliminary Instruction No. 4 constituted

      fundamental error, we observe that fundamental error is an extremely narrow

      exception that allows a defendant to avoid waiver of an issue. Cooper v. State,

      854 N.E.2d 831, 835 (Ind. 2006). It is error that makes a fair trial impossible or

      constitutes clearly blatant violations of basic and elementary principles of due

      process presenting an undeniable and substantial potential for harm. Id. This

      exception is available only in “egregious circumstances.” Brown v. State, 929
N.E.2d 204, 207 (Ind. 2010), reh’g denied. “Fundamental error is meant to

      permit appellate courts a means to correct the most egregious and blatant trial

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020   Page 4 of 8
      errors that otherwise would have been procedurally barred, not to provide a

      second bite at the apple for defense counsel who ignorantly, carelessly, or

      strategically fail to preserve an error.” Ryan v. State, 9 N.E.3d 663, 668 (Ind.

      2014), reh’g denied.


[7]   The instruction which Goode challenges on appeal, Preliminary Instruction

      No. 4, provided in part:

              IN THIS CASE, THE STATE OF INDIANA HAS CHARGED
              THE DEFENDANT WITH COUNT I, RESISTING LAW
              ENFORCEMENT, A LEVEL 3 FELONY. THE CHARGE READ
              AS FOLLOWS:

                                                 *****

                    On this date, the undersigned Deputy Prosecuting Attorney of
              the Nineteenth Judicial Circuit, being duly sworn on his/her oath (or
              having affirmed), says that in Marion County, Indiana

              COUNT I

                      On or about August 10, 2018, MATTHEW J GOODE did
              knowingly flee from Officer Alexander Craft, a law enforcement
              officer, after said officer identified himself by visible or audible
              means and visibly or audibly ordered said defendant to stop, and
              in committing said act, the defendant operated a vehicle in a
              manner that caused the death of Tracy Sears;


      Appellant’s Appendix Volume II at 156-157. Indiana Pattern Criminal Jury

      Instruction 1.0700, titled “The Charge,” provides: “In this case, the State of




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020   Page 5 of 8
      Indiana has charged the Defendant with [Count 1: (insert Count 1), Count 2:

      (insert Count 2), etc.] The charge(s) read(s) as follows: ___ [insert the Charge].”


[8]   In Lynn v. State, the appellant argued a preliminary instruction setting forth the

      charges was improper because it included “the affirmation language from the

      original charging informations.” 60 N.E.3d 1135, 1138 (Ind. Ct. App. 2016),

      trans. denied. Specifically, he asserted that language in the charging information

      stating the affiant “does hereby swear or affirm under the penalties of perjury”

      invaded the province of the jury, deprived him of due process, and constituted a

      tacit expression of support for the State’s position. Id. at 1139. He argued the

      trial court’s failure to redact the affirmation language from the instruction

      amounted to fundamental error. Id. This Court noted that “as a general matter

      . . . such affirmation language has no place in jury instructions and the best

      practice is for trial courts to redact such language.” Id. However, we

      concluded the appellant failed to demonstrate fundamental error in light of the

      other instructions given to the jury. Id. In particular, we noted the jury was

      specifically instructed that the charges which had been filed were the formal

      methods of bringing the defendant to trial, the filing of charges was not to be

      considered evidence of guilt, a person charged with a crime is presumed to be

      innocent and the State bore the burden to prove each element beyond a

      reasonable doubt, the jurors were to consider the instructions as a whole, and

      they were the exclusive judges of the evidence and facts. Id. We accordingly

      concluded the instruction did not invade the province of the jury and the

      affirmation language did not so affect the charge that the jury was misled. Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020   Page 6 of 8
[9]   Here, Preliminary Instruction No. 4 was a repetition of the charging

      information. In addition, Preliminary Instruction No. 6 stated the charge

      which had been filed was the formal method of bringing the defendant to trial

      and the filing of a charge or the defendant’s arrest was not to be considered as

      any evidence of guilt. Preliminary Instruction No. 7 stated the burden was

      upon the State to prove beyond a reasonable doubt that the defendant was

      guilty, a defendant must not be convicted on suspicion or speculation, and the

      State must prove each element of the crime by evidence that leaves no

      reasonable doubt. Preliminary Instruction No. 8 and Final Instruction No. 4

      stated a person charged with a crime is presumed to be innocent, the

      presumption of innocence continues in favor of the defendant throughout each

      stage of the trial, the jurors should fit the evidence presented to the presumption

      that the defendant is innocent if they could reasonably do so, and, to overcome

      the presumption of innocence, the State must prove the defendant guilty of each

      element of the crime charged beyond a reasonable doubt. Preliminary

      Instruction No. 8 also stated that, if the evidence lends itself to two reasonable

      interpretation, the jurors must choose the interpretations consistent with the

      defendant’s innocence. Preliminary Instruction No. 9 stated the jurors were the

      exclusive judges of the evidence. Further, Preliminary Instruction No. 1 stated

      the jurors should not form or express any conclusion or judgment about the

      outcome of the case until the court submitted the case to it for deliberations,

      and Preliminary Instruction No. 3 stated the jurors were to consider all the

      instructions together and not to single out any certain sentence or any

      individual point or instruction and ignore the others.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020   Page 7 of 8
[10]   Based upon the record and in light of the jury instructions, we conclude that

       Goode has not demonstrated fundamental error. See Lynn, 60 N.E.3d 1138-

       1139. 1


[11]   For the foregoing reasons, we affirm.

[12]   Affirmed.


       Robb, J., and Crone, J., concur.




       1
         Goode states Lynn “focused on the fact that the jury decided to convict the defendant of a lesser-included
       offense . . . as proof that the jury was not substantially influenced by the affirmation language,” and argues
       that, unlike in Lynn, he was convicted “of the lead charge.” Appellant’s Brief at 11-12. The Lynn court
       observed the jury’s decision to find the appellant guilty of a lesser included offense indicated the jury was not
       substantially influenced by the affirmation language. 60 N.E.3d at 1139. However, the observation was
       merely additional support, and not the primary basis, for the finding that no fundamental error occurred.
       Goode also argues the instruction on the lesser included offense of resisting law enforcement as a level 6
       felony “did not include the corresponding sworn affirmation by the government” and, “[b]ut for the
       imbalance between the court’s instructions, the jury could have appropriately considered [his] request that the
       jury convict him of the lesser included offence and not the lead charge involving Tracy Sears’ death.”
       Appellant’s Brief at 12. Here, Final Instruction No. 6 stated that, if the State failed to prove the defendant
       committed resisting law enforcement resulting in death, the jurors may consider whether the defendant
       committed resisting law enforcement, Final Instruction No. 7 defined the crime of resisting law enforcement
       as a level 6 felony, and Final Instruction No. 9 defined when a person’s conduct is responsible for causing a
       death. In light of all the court’s instructions and the evidence before the jury, we conclude any harm or
       potential for harm resulting from the “affirmation language” in Preliminary Instruction No. 4, and the
       absence of such language in the lesser included offense instructions, was not substantial.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-374 | November 6, 2020                      Page 8 of 8